DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2021-09-10. Claims 1, 3-14, 16-20 are pending, following the cancellation of claims 2, 15. Claims 1, 14, 20 is/are independent.
The rejection(s) of claims under 35 U.S.C. § 112 are withdrawn in view of Applicant’s amendments except as specifically set forth below.

Reasons for Allowance
The prior art of record (in particular, U.S. Publication 20090327695 to Molsberry et al. (hereinafter "Molsberry '695") in view of U.S. Patent 7136359 to Coile et al. ("hereinafter "Coile '359")) does not disclose, with respect to claim 1, "the encrypting at the transparent proxy updates a source header of the data stream to include an identifier of the transparent proxy" followed by "modifying, at the transparent proxy, the source header of the data stream which includes the identifier of the transparent proxy based at least in part on the encrypting to instead include a source indicator of the source host such that the data stream is identifiable as a transmission by the source host instead of the transparent proxy based at least in part on the modified source header" in the recited context.  Rather, Molsberry '695 discloses determining whether a particular packet requires additional encryption to satisfy an encryption policy standard [Molsberry '695 ¶ 0029-0030, 0032, 0035].  To this, Coile '359 adds that the 
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 14, 20, features corresponding to those of claim 1 in the respective context(s).
Dependent claims 3-13, 16-19 are allowed in view of their respective dependence from claims 1, 14.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494